                                               Case 3:15-cr-00055-MMD-CLB Document 148 Filed 08/06/20 Page 1 of 4



                                                LANCE J. HENDRON, ESQ
                                           1    Nevada Bar No. 11151
                                                HENDRON LAW GROUP LLC
                                           2    625 S. Eighth Street
                                                Las Vegas, Nevada 89101
                                           3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                E-mail: lance@ghlawnv.com
                                           4    Attorney for Defendant
                                           5
                                                                         UNITED STATES DISTRICT COURT
                                           6                                CLARK COUNTY, NEVADA
                                           7     UNITED STATES OF AMERICA,                         Case No. 3:15-cr-00055-MMD-CLB
                                           8
                                                                    Plaintiff,                     STIPULATION TO EXTEND R ESPONSE
                                           9                                                       DEADLINE TO GOVERNMENT’S R ESPONSE TO
                                          10     vs.                                               DEFENDANT’S MOTION TO V ACATE, SET
                                                                                                   ASIDE, OR CORRECT CONVICTION AND
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                          11     JOSHUA JAMES STOUT,                               SENTENCE [ECF NO. 144]
    HENDRON LAW GROUP LLC

        LAS VEGAS, NEVADA 89101




                                          12
          625 S. EIGHTH STREET




                                                                    Defendant.                     (SECOND R EQUEST )
                                          13

                                          14           IT IS HEREBY STIPULATED BY AND BETW EEN Defendant, JOSHUA JAMES
                                          15    STOUT by and through his counsel, LANCE J. HENDRON, ESQ., of the Law Firm HENDRON
                                          16    LAW GROUP, LLC, and Plaintiff, United States of America, by and through Nicholas A.
                                          17    Trutanich, United States Attorney and Elizabeth White, Assistant United States Attorney, that
                                          18    the due date for the Defendant’s Response to Government’s Response to Defendant’s Motion
                                          19    to Vacate, Set Aside, or Correct Conviction and Sentence [ECF No. 144], filed on July 22, 2020,
                                          20    be extended seven (7) days from August 5, 2020 to August 12, 2020.
                                          21           This Stipulation is entered into for the following reasons:
                                          22           1. Mr. Hendron’s office has been short staffed and counsel for Defendant needs
                                          23               additional time to respond to Government’s Response to Defendant’s Motion to
                                          24               Vacate, Set Aside, or Correct Conviction and Sentence [ECF No. 144], filed on July
                                          25               22, 2020.
                                          26           2. The parties agree to the continuance.
                                          27           3. The additional time requested by this Stipulation is made in good faith and not for
                                          28               purposes of delay.
                                                  Case 3:15-cr-00055-MMD-CLB Document 148 Filed 08/06/20 Page 2 of 4




                                              1           4. This is the second stipulation to be filed herein.

                                              2
                                                   DATED this _5th_ day of August, 2020.
                                              3

                                              4                                                   Respectfully Submitted,
                                              5

                                              6                                                    _ /s/ Lance Hendron __________
                                                                                                   Lance J. Hendron, Esq.
                                              7
                                                                                                   Attorney for Defendant
                                              8
                                              9

                                             10                                                    _/s/ Elizabeth White____________
                                                                                                   Nicholas Trutanich,
                                             11                                                    United States Attorney
                                  387-0034
                                     (702)




                                             12                                                    Elizabeth White,
                                    PLLC
                           ENDRON,LLC

                                 89101




                                                                                                   Assistant United States Attorney
                              STREET

                               ▪ FAX
                              89101




                                             13
                      & HGROUP


                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                             14
                   IGHTH
                   LAW

                 VEGAS
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON

              EGAS
          625625
    HENDRON

        LAS LVAS




                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                             2
                                                  Case 3:15-cr-00055-MMD-CLB Document 148 Filed 08/06/20 Page 3 of 4



                                                   LANCE J. HENDRON, ESQ.
                                              1    Nevada Bar No. 11151
                                                   HENDRON LAW GROUP LLC
                                              2    625 S. Eighth Street
                                                   Las Vegas, Nevada 89101
                                              3    Office: (702) 758-5858 ♦ Facsimile: (702) 387-0034
                                                   E-mail: lance@ghlawnv.com
                                              4    Attorney for Defendant
                                              5
                                                                           UNITED STATES DISTRICT COURT
                                              6                               CLARK COUNTY, NEVADA
                                              7     UNITED STATES OF AMERICA,                         Case No. 3:15-cr-00055-MMD-CLB
                                              8
                                                                       Plaintiff,
                                              9

                                             10     vs.

                                             11     JOSHUA JAMES STOUT,
                                  387-0034
                                     (702)




                                             12
                                    PLLC
                           ENDRON,LLC

                                 89101




                                                                       Defendant.
                              STREET

                               ▪ FAX
                              89101




                                             13
                      & HGROUP


                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH




                                                                  FINDINGS OF FACTS, CONCLUSION OF LAW AND ORDER
                    , NEVADA




                                             14
                   IGHTH
                   LAW

                 VEGAS
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON




                                                          Based on the pending Stipulation of Counsel, and good cause appearing therefore, the
              EGAS
          625625
    HENDRON

        LAS LVAS




                                             16
                                                   Court finds:
                                             17
                                                          1. Mr. Hendron’s office has been short staffed and counsel for Defendant needs
                                             18

                                             19               additional time to respond to Government’s Response in Opposition to

                                             20
                                                              Defendant’s Motion to Vacate Sentence filed on July 22, 2020.
                                             21
                                                          2. The parties agree to the continuance.
                                             22

                                             23           3. The additional time requested by this Stipulation is made in good faith and not for

                                             24               the purposed of delay.
                                             25
                                                          4. This is the second stipulation to be filed herein.
                                             26

                                             27

                                             28

                                                                                             3
                                                  Case 3:15-cr-00055-MMD-CLB Document 148 Filed 08/06/20 Page 4 of 4




                                              1                                                   ORDER

                                              2           IT IS HEREBY ORDERED that the Defendant herein shall have to and including

                                              3    August 12, 2020, to file any and all Reponses to Government’s Response to Defendant’s

                                              4    Motion to Vacate, Set Aside, or Correct Conviction and Sentence.

                                              5           IT IS FURTHER STIPULATED AND AGREED, by and between parties, that the

                                              6    Government shall have to and including August 19, 2020, to file any and all replies.

                                              7

                                              8                       6th day of __________,
                                                          DATED this _____         August 2020.

                                              9

                                             10                                           _____________________________
                                                                                          UNITED STATES DISTRICT JUDGE
                                             11
                                  387-0034
                                     (702)




                                             12
                                    PLLC
                           ENDRON,LLC

                                 89101
                              STREET

                               ▪ FAX
                              89101




                                             13
                      & HGROUP


                      ▪ FAX (702)
                           STREET
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                             14
                   IGHTH
                   LAW

                 VEGAS
               S. ES.

TEL (702)T758-5858




                                             15
          GUYMON

              EGAS
          625625
    HENDRON

        LAS LVAS




                                             16

                                             17

                                             18

                                             19

                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                              4
